Citation Nr: 0302597	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  95-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for left knee arthritis.

2.  Entitlement to a disability rating greater than 10 
percent for left knee status post meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1984.

The appeal arises from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying an increased rating from 
the 10 percent assigned for left knee status post 
meniscectomy.

The Board remanded the case in May 2000.  An April 2002 
rating decision granted service connection for left knee 
arthritis and assigned an initial rating of 10 percent.  

The Board has recharacterized the left knee arthritis as one 
involving the propriety of the initial rating assigned, in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's left knee arthritis is manifested by 
subjective complaints of chronic pain with associated 
significant limitation of walking, and objective evidence of 
atrophy of the thigh muscles, limitation of motion due to 
pain, and pain on motion.

3.  The veteran's left knee status post meniscectomy is 
manifested by slight laxity of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for left knee arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2002).  

2.  The criteria for a disability rating greater than 10 
percent for left knee status post meniscectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The RO informed the veteran of the evidence needed to prevail 
on his claims in the statement of the case and supplemental 
statements of the case.  In September and November 2000, the 
RO sent letters to the veteran specifically informing him to 
submit an Authorization for Release of Information for any 
private medical treatment he received for his left knee 
disability.  The VA subsequently obtained medical records 
from the private medical providers that the veteran 
identified.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran began receiving treatment for left knee symptoms 
with strenuous exercise in service in March 1981.  He 
suffered a stress injury to the ligaments of the left knee in 
June 1983, and a twisting injury to the knee in February 
1984.  He underwent an arthroscopy of the left knee with a 
left medial meniscectomy in service in June 1984, treating a 
tear of the left medial meniscus.

Post service VA treatment records reflect fitting with a 
Lenox Hill derotation knee brace in June 1985 and wearing of 
that brace thereafter.  The veteran received continued VA 
treatment in the 1980's and 1990's for pain on use and weight 
bearing, laxity of the anterior cruciate ligament, and 
complaints of instability.

A bone scan in December 1994 showed increased uptake at the 
left knee, assessed as likely due to degenerative 
osteoarthritis.

During VA outpatient treatment in February 1995, the veteran 
had pain on passive motion of the knee, and marked pain on 
active motion.  The veteran reported increased baseline pain 
every few weeks, use of a knee brace, and minimal relief with 
Motrin.  The examiner prescribed a cane, Percocet, and 
orthopedic follow up.

At a VA examination in February 1995, the veteran complained 
of increasing difficulty with the knee, with intermittent 
bouts of pain and achiness, and instability for which he wore 
a knee brace.  The examiner found full extension and 110 
degrees flexion, with mild medial-lateral laxity of the 
medial, lateral, and collateral ligaments.  Degenerative 
joint disease of the left knee joint was also diagnosed.  X-
rays showed minimal osteophyte formation at the patella and 
femoral joint.  The X-ray examiner diagnosed minimal to 
moderate degenerative joint disease of the femoral patella 
joint.

A private MRI of the left knee in July 1995 showed a probable 
chronic anterior cruciate ligament tear; altered medial 
meniscus with severe degenerative change, possible partial 
meniscectomy of the anterior horn, and complete meniscectomy 
of the posterior horn; mild degenerative change involving the 
posterior horn of the lateral meniscus; and bony evidence of 
osteoarthritis, particularly affecting the medial compartment 
and causing a varus deformity.

At an August 1995 hearing before a hearing officer at the RO, 
the veteran testified that he wore a knee brace because he 
had instability in his knee and his knee would otherwise 
frequently buckle.  He added that his knee would also give 
out when ascending or descending stairs, and that he had to 
use the banister for control.  He added that he had in the 
past been out of work due to difficulties with his left knee, 
or had requested light duty at work due to his knee.  He 
testified that he worked as a mail handler for the Post 
Office, and he had lost three weeks of work over the past 
year due to his knee.  He also testified that he had an 
appreciable loss of muscle on the left due to his knee, and 
he might stagger even with normal walking if not attentive.  
He testified that since February 1995 he had used a cane as 
well as a knee brace.  He testified that he was seeking a 20 
percent disability rating for his left knee disorder.

At a July 1997 VA examination, the veteran reported working 
as a mail sorter with the U.S. Post Office.  His knee 
occasionally locked, and became worse with burning pain at 
the end of the day, with difficulty with his brace.  He 
reported having no history of dislocation or recurrent 
subluxation.  He reported having had only one surgery on the 
knee in service and none since service.  Upon examination, 
the knee did not appear swollen, and there was no apparent 
fluid.  There was no crepitus on range of motion, and there 
appeared to be good strength in the left leg.  Range of 
motion was to full extension and approximately 110 degrees 
flexion.  The examiner commented that there was no increased 
limitation of motion due to pain on use, though the veteran 
had flare-ups of pain once or twice per week.  There was no 
laxity or instability in the knee.

In July 1998 the veteran underwent VA arthroscopy of the left 
knee with debridement of existing arthritis and drilling of 
an osteochondral defect.  The post-operative diagnosis was 
anterior-cruciate-ligament-deficient knee with instability on 
the left side and severe degenerative joint disease of the 
medial and patellofemoral joints.

At a January 1999 VA examination, the veteran's claims file 
was reviewed and a history of the veteran's left knee 
disorder was noted.  The veteran reported having to use a 
knee brace to support the knee during climbing and walking 
down stairs.  The veteran also reported instability in the 
knee joint, with daily pain.  He reported taking daily 
nonsteroidal anti-inflammatories.  Upon examination, 
operative scars were noted.  Also noted were new bone 
formation on the lateral aspect of the knee joint, and a 
Baker's cyst on the back of the knee joint.  The examiner 
assessed degenerative arthritis of the knee joint, with range 
of motion from 0 to 80 degrees.  The examiner assessed that 
there were no flare-ups.  However, there was daily pain.  
There was no evidence of easy fatigability, incoordination, 
or additional loss of range of motion due to pain.  The 
examiner stated that there was no clinical evidence of 
instability or laxity.

The veteran underwent examination by his private physician in 
February 1999.  The veteran complained of pain and giving way 
of the left knee.  He had been treated with medication, which 
according to the veteran, afforded little relief.  The range 
of motion of the knees was zero to 120 degrees, bilaterally.  
The diagnosis was degenerative arthritis of the left knee.  
The veteran was to be provided a modified brace, exercise and 
anti-inflammatory medications.  

A magnetic resonance imaging (MRI) of the left knee was 
conducted in April 1999.  The anterior cruciate ligament was 
not visualized and presumed to have been torn.  The medial 
meniscus was presumed to have been removed.  The posterior 
cruciate ligament and collateral ligaments were intact.  
Advanced degenerative changes in all compartments of the knee 
were noted.  

A VA physical therapy assessment dated in May 1999 is of 
record.  The veteran reported pain on ambulation.  The range 
of motion of both knees was normal.  Slightly decreased 
strength of the left quadriceps muscle was noted.  The was a 
positive anterior drawers test and genu recurvatum on the 
left.  The veteran was instructed to wear a knee brace during 
the day.  

The veteran was examined by his private physician in November 
1999.  Examination noted that the veteran's range of motion 
of the left knee was zero to 130 degrees.  The knee was 
aligned in varus angulation and gait was normal.  A Grade III 
Lachman's Test, a Grade III Anterior Drawer's Test and a 
Grade II pivot shift of the left knee were noted.  Left knee 
patella compression, patella inhibition and apprehension 
tests were negative.  Muscle strength of the lower 
extremities was normal.  There was no swelling or edema.  The 
diagnosis was chronic anterior cruciate ligament deficient 
knee on the left, and medial compartment arthritis of the 
left knee.  

The veteran's private physician restricted the veteran to 
light duty at work for two weeks starting in late February 
2001 and for two weeks in April 2001. 

The veteran presented to his private physician in May 2001 
with increasing left knee pain of two-week's duration.  He 
stated that he was unable to extend his left knee.  

A VA examination was conducted in November 2001.  The 
examiner noted that laxity of a knee is a poorly reproducible 
finding when it is mild or moderate in severity.  The 
examiner also noted that the veteran had been working at the 
U.S. Postal Service for several years and the veteran was 
allowed a sedentary position due to his left knee disability.  
Therefore, the examiner opined that the left knee disability 
did not interfere with this sedentary activity.  The examiner 
noted that the veteran is no longer able to run or jog and he 
reports that he has constant pain in the left knee.  
Examination noted that the veteran walked with a limp and 
there was wasting of the left thigh muscles.  The left knee 
was not swollen and demonstrated slight laxity.  Left knee 
motion was extension to zero degrees and flexion to 90 
degrees.  The veteran was not capable of repetitive left knee 
motion.  

The veteran contends that his service-connected left knee 
disability should be rated more than as currently evaluated, 
as the symptoms and manifestations of the disability from 
which he suffers have increased in severity.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).

If two evaluations are potentially applicable, the higher 
evaluation is assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt about the degree of disability is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The left knee arthritis is evaluated as 10 percent disabling 
under Diagnostic Code (Code) 5010, arthritis due to trauma.

Code 5010 provides for evaluation of disability as 
degenerative arthritis, which is rated according to 
limitation of motion of the affected part.  When the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code a rating of 10 percent 
is available for each major joint or group of major joints 
affected by limitation of motion.  Diagnostic Code 5260 
provides for limitation of the flexion of the leg.  Where 
flexion is limited to 60 degrees, a 0 percent rating is 
provided; when flexion is limited to 45 degrees, 10 percent 
is assigned; when flexion is limited to 30 degrees, 20 
percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees; 40 percent at 30 degrees; 30 
percent at 20 degrees; 20 percent at 15 degrees; 10 percent 
at 10 degrees; and non compensable at 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  See also 38 C.F.R. § 4.71, 
Plate II, which reflects that normal flexion and extension of 
a knee is from 0 to 140 degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In addition, with any form of arthritis, additional 
considerations include painful motion, joint pain, 
instability, or malalignment, and objective indications of 
pain on pressure or manipulation, muscle spasm, crepitation, 
and active and passive range of motion.  38 C.F.R. § 4.59.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.

In this case, the left knee arthritis is already evaluated at 
an initial 10 percent rating based on some limitation of 
motion due to arthritis.  Although there is some limitation 
of left knee flexion, (to 90 degrees based on the latest VA 
examination) that limitation does not meet the criteria for a 
higher rating under Code 5260.  38 C.F.R. § 4.7.  In 
addition, the record reflects no limitation of extension, 
such that Code 5261 is not for application.  Moreover, 
although there are other diagnostic codes that provide for a 
higher rating, such diagnostic codes are not applicable based 
on the facts in this case.  See 38 C.F.R. § 4.71a, Code 5256 
(ankylosis of the knee), Code 5262 (impairment of the tibia 
and fibula).

However, because the disability has associated limitation of 
motion and arthritis, the Board must consider functional loss 
and other factors, set forth above.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206; VAOPGCPREC 9-98.  The 
veteran complains of chronic pain, particularly with use, 
such that the ability to walk was significantly limited.  The 
Board notes that the veteran experiences limitation of motion 
due to pain as is reflected in the 10 percent rating under 
Diagnostic Code 5010.  The veteran is already in receipt of 
the next higher rating under Diagnostic Code 5260, limitation 
of flexion to 45 degrees even though he does not manifest the 
limitation of motion for a noncompensable rating, limitation 
of flexion to 60 degrees.  Therefore, based on the DeLuca 
factors, the veteran would be entitled to a higher 10 percent 
rating due to increased limitation of motion due to pain.  
However, after consideration of the foregoing, the Board 
finds that a higher rating based on 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

Where the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is inapplicable.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The veteran's left knee status post meniscectomy is evaluated 
as 10 percent disabling under Code 5257, other impairment of 
the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is 
assigned for slight disability from recurrent subluxation or 
lateral instability.  Ratings of 20 percent and 30 percent 
are in order for moderate or severe disability, respectively.

Application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
appropriate where, as here, the diagnostic code is not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) (specifically addressing the 
evaluation of a knee disability under Code 5257).  Moreover, 
as functional loss has been considered with respect to the 
other left knee disability, discussed above, additional 
compensation for the same symptomatology under Code 5257 is 
not permitted.  38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).  

Although the veteran describes giving way of the left knee, 
objective VA examination in November 2001 reveals only slight 
laxity the left knee.  The examiner who conducted the January 
1999 examination stated that there was no clinical evidence 
of instability or laxity.  The evidence thus squarely 
supports no more than a 10 percent rating under Code 5257.  
38 C.F.R. § 4.7.  

The Board therefore finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for left knee status post meniscectomy.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Code 5257.


ORDER

An increased initial rating for left knee arthritis is 
denied.

An increased rating for left knee status post meniscectomy is 
denied.  



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

